Title: From George Washington to Thomas McKean, 23 September 1781
From: Washington, George
To: McKean, Thomas


                  
                     sir
                     Head Quarters Williamsburg 23d Sepr 1781
                  
                  On my Arrival at this Place, I found it would be attended with good Consequences for me to see Admiral DeGrasse in Person—this right I have performed & met the Count on Board the Ville de Paris at Cape Henry, from whence I am just returned—  I am happy to inform Congress, that I found the French Admiral disposed in the best Manner, to give us all the Assistance in his Power, & perfectly to cooperate with me in our present Attempt.
                  Our Vessells from the Head of Elk, are now debarking their Troops & Stores, except some few, which are not as yet arrived, but are accounted for from the Dullness of their Sailing—& may be hourly expected.
                  I still find myself embarrassed for Want of sufficient Stores of Provisions, & means of Transportation—by superiour Exertions however, I hope to surmount these Difficulties, and in a few Days to find myself before the Enemy’s Works at York & Glocester.  I have the Honor to be with every Sentiment of Respect Your Excellencys Most Obedient & most humble Servant
                  
                     Go: Washington
                  
               